Name: 98/338/EC: Commission Decision of 14 May 1998 amending Decision 98/226/EC concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  Europe;  tariff policy;  means of agricultural production
 Date Published: 1998-05-19

 Avis juridique important|31998D033898/338/EC: Commission Decision of 14 May 1998 amending Decision 98/226/EC concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance) Official Journal L 148 , 19/05/1998 P. 0041 - 0042COMMISSION DECISION of 14 May 1998 amending Decision 98/226/EC concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance) (98/338/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2) and, in particular, Article 10(4) thereof,Whereas outbreaks of classical swine fever have occurred in the Netherlands;Whereas in view of the trade in live pigs, semen, embryos and ova, these outbreaks are liable to endanger the herds of other Member States;Whereas the Netherlands have taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas, as a result of the disease situation the Commission adopted Decision 97/216/EC of 26 March 1997 concerning protection measures relating to classical swine fever in the Netherlands and repealing Commission Decision 97/122/EC (4);Whereas, as it was possible to identify geographically areas which presented a particular risk, the Commission adopted Decision 98/226/EC of 19 March 1998 amending Decision 97/216/EC concerning certain protection measures relating to classical swine fever in the Netherlands (5);Whereas, as a result of the favourable evolution of the disease, it is necessary to amend Decision 98/226/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 98/226/EC is replaced by the Annex to this Decision.Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to Member States.Done at Brussels, 14 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 47, 21. 2. 1980, p. 11.(4) OJ L 87, 2. 4. 1997, p. 24.(5) OJ L 85, 20. 3. 1998, p. 34.ANNEX The territory of the Netherlands situated inside the following natural, administrative or man-made borders:From the intersection at Prins Willem Alexanderweg and the river Waal, along the Waal in an eastern direction, to Kaliwaal and to Duffeltdijk (Kekerdom, municipality of Ubbergen). From Duffeltdijk in a southern direction to Kapitteldijk and to the Dutch-German border. From the Dutch-German border in a southern direction to Zwarteweg. From Zwarteweg in a southern direction to the N 271. From the N 271 in a southern direction to the bridge over the river Niers. Along the Niers in a northern direction, then in a western direction to the river Maas. Along the Maas in a southern direction to the Maasstraat intersection (Sambeek, municipality of Boxmeer). From Maasstraat in a north-western direction, then in a western direction to Zandsteeg, then on to Sambeeksedijk and to Verlengde Heistraat. From Verlengde Heistraat in a southern direction to Heikantsepeelweg. From Heikantsepeelweg in a south-western direction to the A 73. From the A 73 in a south-eastern direction to Mullensdijk. From Mullensdijk in a south-western direction to Stevenbeekseweg. From Stevenbeekseweg in a southern direction to Groeningsedijk. From Groeningsedijk in a western direction to the Oploseweg. From the Oploseweg in a south-eastern direction to Hondsbergweg. From Hondsbergweg in a south-western direction, then to Boveneind and to Vredepaaldreef. From Vredepaaldreef in a southern direction, then in a western direction to Oploseweg. From Oploseweg in a southern direction to Ripsestraat and to Burgemeester Wijtvlietlaan. From Burgemeester Wijtvlietlaan in a western direction to Doctor de Quayweg. From Doctor de Quayweg in a south-western direction to Sijpseweg. From Sijpseweg in a northern direction to Rooie Hoefsedijk. From Rooie Hoefsedijk in a south-western direction to Oost-om. From Oost-om in a northern direction to Scheiweg. From Scheiweg in a western direction to Lodderdijk. From Lodderdijk in a south-eastern direction to St-Annastraat, then to Willem de Haasstraat and to Vondellaan. From Vondellaan in a south-western direction to Kruiseind. From Kruiseind in a north-western direction to Pandelaar, then to Koksedijk, then to Gemertsdijk, then to Heuvelberg, then to Molentiend and to Brugstraat. From Brugstraat in a western direction to Hezelstraat, then to Kerkstraat, then to Schansoord and to Veghelsdijk. From Veghelsdijk in a western direction to Erpseweg and to Rembrandtlaan (N 265). From Rembrandtlaan in a south-western direction to Rijksweg (N 279). From Rijksweg in a north-western direction to the A 2. From the A 2 in a northern direction to the Hertogenbosch-Nijmegen railway line. From the intersection at the A 2 and the Hertogenbosch-Nijmegen railway line, follow the railway line in a north-eastern direction to Deken van Roestellaan. From Deken van Roestellaan in a northern direction to Rodenborchweg to Schoolstraat. From Schoolstraat in an eastern direction to Bruggen and to Slagkampweg. From Slagkampweg in a northern direction to Blokkenweg. From Blokkenweg in an eastern direction to Vliertwijksestraat. From Vliertwijksestraat in a northern direction to Eerste Hoefsteeg. From Eerste Hoefsteeg in an eastern direction to Kerkdijk. From Kerkdijk in a northern direction to the Hertogswetering watercourse. From Hertogswetering in an eastern direction to Lutterstraat. From Lutterstraat in a northern direction to Osseweg and to Lithovensedijk. From Lithovensedijk in a north-eastern direction, then in a northern direction to Oyense Benedendijk to Veerstraat. From Veerstraat in a northern direction, crossing the river Maas, to Oyense Veerweg and to Veerweg. From Veerweg in a western direction to Nieuweweg. From Nieuweweg in a north-eastern direction to Hoogroekstraat. From Hoogroekstraat in an eastern direction to Zijveld. From Zijveld in a northern direction to Heemstraweg. From Heemstraweg in a western direction to Prins Willem Alexanderweg. From Prins Willem Alexanderweg in a northern direction to the Waal intersection.